14‐953 
      KJ Roberts & Co. v. MDC Partners 
       
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                                  
                                     SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 20th day of March, two thousand fifteen. 
                                        
      PRESENT:  REENA RAGGI, 
                   RICHARD C. WESLEY, 
                   GERARD E. LYNCH, 
                                Circuit Judges. 
      ______________________ 
       
      KJ ROBERTS & COMPANY, INC.,  
       
                                Plaintiff‐Appellant, 
       
                   ‐v.‐                                  No. 14‐953 
       
      MDC PARTNERS, INC., 
       
                                Defendant‐Appellee. 
      ______________________  



                                             1
 
FOR APPELLANT:            LISA SOLBAKKEN (Robert Angelillo, on the brief), 
                          Arkin Solbakken, LLP, New York, NY. 
 
FOR APPELLEE:             INA B. SCHER (Alicia N. Washington, on the brief), 
                          Davis & Gilbert LLP, New York, NY. 
 
     Appeal from the United States District Court for the Southern District of 
New York (Lorna G. Schofield, District Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.  

      Plaintiff‐Appellant KJ Roberts & Company, Inc. (“Roberts”) appeals from 

the district court’s Opinion & Order, dated March 14, 2014, denying its motion 

for partial summary judgment and granting Defendant‐Appellee MDC Partners, 

Inc.’s (“MDC Partners”) motion for summary judgment on Roberts’s claims for, 

inter alia, breach of contract, quantum meruit, and unjust enrichment.1  Roberts 

also challenges the denial of its motion for discovery sanctions.  We assume the 




1 Roberts does not challenge the district court’s grant of summary judgment on 
its claims for promissory estoppel, breach of the duty of good faith and fair 
dealing, and an accounting.  We therefore deem those claims abandoned.  See 
Storey v. Cello Holdings, LLC, 347 F.3d 370, 380 n.6 (2d Cir. 2003). 


                                         2
parties’ familiarity with the underlying facts, procedural history, and issues for 

review.2   

      Roberts argues that the district court erred when it dismissed its breach of 

contract claim on the ground that no rational jury could find that a binding 

contract existed because the parties never agreed to a material term: the method 

for calculating an incentive payment.  Roberts contends that an exchange of 

emails on January 28, 2010 and a spreadsheet given to Roberts’s principal at a 

February 2, 2010 meeting with MDC Partners’s agent together contain the 

complete agreement between the parties.  On a de novo review, we agree with the 

district court that the parties left open a material term for future negotiation—

namely the “Adjustments” to be applied in order to calculate the incentive 

payment—and never agreed on an objective, extrinsic standard for determining 

the missing term.  See Express Indus. & Terminal Corp. v. New York State Depʹt of 




2 We review a district court’s grant of a motion for summary judgment de novo.  
Hermes Intʹl v. Lederer de Paris Fifth Ave., Inc., 219 F.3d 104, 107 (2d Cir. 2000).  We 
will affirm the district court’s grant of summary judgment if, construing the 
evidence in the light most favorable to the non‐moving party, the record shows 
that no genuine issues of material fact exist and the moving party is entitled to 
judgment as a matter of law.  Tenenbaum v. Williams, 193 F.3d 581, 593 (2d Cir. 
1999).  We review a district court’s decisions pertaining to discovery for abuse of 
discretion.  See In re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008).   


                                            3
Transp., 93 N.Y.2d 584, 590 (1999).3  Accordingly, the parties’ communications 

constitute an unenforceable “mere agreement to agree.”  Joseph Martin, Jr., 

Delicatessen, Inc. v. Schumacher, 52 N.Y.2d 105 (1981).    

      Roberts contends that the district court erred when it dismissed its 

quantum meruit and unjust enrichment claims.  “We may affirm . . . on any basis 

for which there is a record sufficient to permit conclusions of law, including 

grounds upon which the district court did not rely.”  Leon v. Murphy, 988 F.2d 

303, 308 (2d Cir. 1993).  On a de novo review, we find that Roberts’s breach of 

contract claim, seeking the benefit of the bargain of its alleged agreement with 

MDC Partners, is indistinguishable from its quasi‐contract claims.  Roberts 

proffered no evidence to the district court either on the reasonable value of its 

services or on the equitable need for a bonus beyond the compensation it had 

already received as remuneration for that value.  Roberts cannot recover under a 

quasi‐contract theory “by simply affixing the label ‘quantum meruit’ to the very 

contract claim that is barred.”  Grappo v. Alitalia Linee Aeree Italiane, S.p.A., 56 F.3d 

427, 433 (2d Cir. 1995) (citing Farash v. Sykes Datatronics, Inc., 59 N.Y.2d 500, 503 


3 In light of this ruling, we need not address the district court’s alternative 
holding that New York’s Statute of Frauds barred enforcement of the alleged 
contract.   


                                            4
(1983)).  Accordingly, in the absence of any evidence to sustain Roberts’s burden 

of proving the reasonable value of its services, “the record taken as a whole 

could not lead a rational trier of fact to find for” Roberts, Chabad Lubavitch of 

Litchfield Cnty., Inc. v. Litchfield Historic Dist. Comm’n, 768 F.3d 183, 192 (2d Cir. 

2014) (internal quotation marks omitted), and MDC Partners was entitled to 

summary judgment on that basis.   

      Finally, Roberts argues that the district court erred when it denied its 

motion for sanctions.4  The district court found that MDC Partners had not acted 

in bad faith and that Roberts had not demonstrated significant prejudice.  On 

appeal, Roberts does not explain how these findings were clearly erroneous and 


4 Contrary to Roberts’s contention, the district court never prevented Roberts 
from filing a formal sanctions motion.  See Richardson Greenshields Sec., Inc. v. Lau, 
825 F.2d 647, 652 (2d Cir. 1987) (“[A] court has no power to prevent a party from 
filing pleadings, motions or appeals authorized by the Federal Rules of Civil 
Procedure.”).  Rather, the court deemed eleven letters submitted by the parties 
on sanctions and two related oral arguments to constitute a duly filed motion, 
which it then denied on the merits.  Roberts voiced no objection to this 
procedure, and we are not inclined to entertain this argument for the first time 
on appeal, particularly given the absence of any demonstrated prejudice.  See 
Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317 (2d Cir. 2011).  In any event, 
Roberts’s argument that the district court’s actions violated its right to due 
process borders on the frivolous.  See Spinelli v. City of New York, 579 F.3d 160, 170 
(2d Cir. 2009) (stating that due process requires notice and opportunity to be 
heard “at a meaningful time and in a meaningful manner” (internal quotation 
marks omitted)).   


                                            5
the record does not support such a conclusion.  Thus, we find that the district 

court did not abuse its discretion.   

      We have considered Roberts’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              6